Caldwell, J.
—It hag been repeatedly ruled by this court, that Confederate money, so-called, cannot be considered a payment. True, it has in like manner been held that an executed contract will not be disturbed when Confederate money was the consideration. (Ramsom v. Alexander, Austin term, 1868, [ante, 443].) In the case of an administrator receiving a debt due his intestate’s estate in Confederate money, and surrendering the evidence of debt, it cannot be viewed in the light of an executed contract. The debt still remains due, and may be collected by process of law, because the debtor is bound to know that an absolute payment in lawful money can only discharge a debt sounding in dollars, payable to any one acting in' a fiduciary capacity. The judgment of the district court in dismissing the certiorari is reversed, and the cause remanded for further procedings not inconsistent with this opinion.
Reversed and remanded.